Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: heat production member in claims 22, 29 and 40, which is interested as corresponding to a resistor and/or electrical contacts/terminals, and equivalents thereof
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22, 25-34, 37-39 and 43-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10194772. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application and that of the claims of the patent are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the patent.
Claims of US 10,194,772 B2
Claims of 16/250,566
1. An assembly for use with one of a smartphone and a tablet for heating one of a liquid and a gel, the one of a smartphone and a tablet including a controller and a battery, the assembly comprising: a container that is configured to receive and retain the one of a liquid and a gel, the container having a container length, the container further comprising a movable lid; a device including a seat that is configured to selectively receive the container therein, the device being adapted to be secured to the one of a smartphone and a tablet, the device having a device length; wherein when the container is positioned within the seat, the container is oriented such that the container length extends in substantially the same direction as the device length; and a means for the production of heat that is secured to at least one of the container and the device, the means for the production of heat being in electrical communication with the device when the container is positioned in the seat of the device; wherein the means for the production of heat is at least partially controlled by the controller to heat the one of a liquid and a gel.

2. The assembly of claim 1 wherein the device is one of a cover, a case, a box and a battery cover of the one of a smartphone and a tablet.

3. The assembly of claim 1 wherein the device includes a device controller having a processor, and a device battery; and wherein the device controller is adapted to interface with the controller to control the heating of the one of a liquid and a gel.

4. The assembly of claim 3 wherein the device battery is rechargeable by an external energy source.

5. The assembly of claim 3 wherein the device controller is electrically connected to the controller via a wired connection.

6. The assembly of claim 3 wherein the device controller is electrically connected to the controller via a wireless connection.

7. The assembly of claim 1 wherein the means for the production of heat includes a resistor and a pair of contacts that are secured to the container and a pair of terminals that are secured to the device; and wherein the pair of contacts are positioned to engage the pair of terminals when the container is positioned in the seat of the device.

8. The assembly of claim 7 wherein the pair of contacts are coupled to the resistor near either end of the resistor; and wherein each of the pair of terminals is configured to engage a different contact when the container is positioned in the seat of the device.

9. The assembly of claim 8 wherein the resistor is in direct contact with the one of a liquid and a gel that is retained in the container.

10. The assembly of claim 1 further comprising a temperature sensor that is in electrical communication with the controller, the temperature sensor being configured to sense a temperature of the one of a liquid and a gel that is retained in the container.

11. The assembly of claim 10 further comprising at least one of an audio indicator and video indicator, which provide an indication of the temperature of the one of a liquid and a gel that is retained in the container as sensed by the temperature sensor.

12. A combination including one of a smartphone and a tablet, and the assembly of claim 1 that is configured to heat the one of a liquid and a gel that is retained in the container when the device is secured to the one of a smartphone and a tablet, and when the container is positioned in the seat of the device.

13. An assembly for use with one of a smartphone and a tablet for heating one of a liquid and a gel, the one of a smartphone and a tablet including a controller and a battery, the assembly comprising: a container that is configured to receive and retain the one of a liquid and a gel, the container having a container length, the container further comprising a movable lid; a device including a seat that is configured to selectively receive the container therein, the device being one of a cover, a case, a box and a battery cover of the one of a smartphone and a tablet, the device including a device controller having a processor, and the device having a device length; wherein when the container is positioned within the seat, the container is oriented such that the container length extends in substantially the same direction as the device length; and a means for the production of heat including a resistor and a pair of contacts that are coupled to the container and a pair of terminals that are coupled to the device; wherein the pair of contacts are positioned to engage the pair of terminals when the container is positioned in the seat of the device; and wherein the device controller is adapted to interface with the controller to control the heating of the one of a liquid and a gel that is retained in the container.

14. The assembly of claim 13 wherein the device further includes a device battery that is electrically connected to the device controller.

15. The assembly of claim 13 wherein the device controller is electrically connected to the controller via a wired connection.

16. The assembly of claim 13 wherein the device controller is electrically connected to the controller via a wireless connection.

17. The assembly of claim 13 wherein the pair of contacts are coupled to the resistor near either end of the resistor; and wherein each of the pair of terminals is configured to engage a different contact when the container is positioned in the seat of the device.

18. The assembly of claim 17 wherein the resistor is in contact with the one of a liquid and a gel that is retained in the container.

19. The assembly of claim 13 further comprising a temperature sensor that is in electrical communication with the controller, the temperature sensor being configured to sense a temperature of the one of a liquid and a gel that is retained in the container.

20. A combination including one of a smartphone and a tablet, and the assembly of claim 13 that is configured to heat the one of a liquid and a gel that is retained in the container when the device is secured to the one of a smartphone and a tablet, and when the container is positioned in the seat of the device.

13. An assembly for use with one of a smartphone and a tablet for heating one of a liquid and a gel, the one of a smartphone and a tablet including a controller and a battery, the assembly comprising: a container that is configured to receive and retain the one of a liquid and a gel, the container having a container length, the container further comprising a movable lid; a device including a seat that is configured to selectively receive the container therein, the device being one of a cover, a case, a box and a battery cover of the one of a smartphone and a tablet, the device including a device controller having a processor, and the device having a device length; wherein when the container is positioned within the seat, the container is oriented such that the container length extends in substantially the same direction as the device length; and a means for the production of heat including a resistor and a pair of contacts that are coupled to the container and a pair of terminals that are coupled to the device; wherein the pair of contacts are positioned to engage the pair of terminals when the container is positioned in the seat of the device; and wherein the device controller is adapted to interface with the controller to control the heating of the one of a liquid and a gel that is retained in the container.

14. The assembly of claim 13 wherein the device further includes a device battery that is electrically connected to the device controller.

15. The assembly of claim 13 wherein the device controller is electrically connected to the controller via a wired connection.

16. The assembly of claim 13 wherein the device controller is electrically connected to the controller via a wireless connection.

17. The assembly of claim 13 wherein the pair of contacts are coupled to the resistor near either end of the resistor; and wherein each of the pair of terminals is configured to engage a different contact when the container is positioned in the seat of the device.

18. The assembly of claim 17 wherein the resistor is in contact with the one of a liquid and a gel that is retained in the container.

19. The assembly of claim 13 further comprising a temperature sensor that is in electrical communication with the controller, the temperature sensor being configured to sense a temperature of the one of a liquid and a gel that is retained in the container.

20. A combination including one of a smartphone and a tablet, and the assembly of claim 13 that is configured to heat the one of a liquid and a gel that is retained in the container when the device is secured to the one of a smartphone and a tablet, and when the container is positioned in the seat of the device.
22. An assembly for use with a device for heating one of a liquid and a gel, the device being adapted to be physically connected to one of a smartphone and a tablet, the device including a seat, a device body having a device length, and a first heat production member that is coupled to the device body, the one of a smartphone and a tablet including a controller and a battery, the assembly comprising: a container that is configured to receive and retain the one of a liquid and a gel, the container being configured to be selectively received within the seat of the device, the container including a container body that is fully enclosed such that the one of a liquid and a gel is retainable therein, and a second heat production member that protrudes outwardly away from the container body, the container body having a container length; wherein when the container is positioned within the seat of the device, the container is oriented such that the container length extends in the same direction as the device length; wherein the second heat production member is positioned to engage the first heat production member when the container is positioned within the seat of the device; and wherein the first heat production member and the second heat production member are at least partially controlled by the controller to heat the one of a liquid and a gel; are coupled to the device body; wherein the second heat production member includes a resistor that is positioned within the container body, and a pair of contacts that are electrically coupled to the resistor and protrude outwardly away from the container body; and wherein the pair of contacts are positioned to engage the pair of terminals when the container is positioned within the seat of the device; and wherein the pair of contacts are coupled to the resistor near either end of the resistor, and wherein each of the pair of terminals is configured to engage a different contact when the container is positioned within the seat of the device.

25. The assembly of claim 22 wherein the resistor is in direct contact with the one of a liquid and a gel that is retained in the container.

26. The assembly of claim 22 further comprising a temperature sensor that is in electrical communication with the controller, the temperature sensor being configured to sense a temperature of the one of a liquid and a gel that is retained in the container.

27. The assembly of claim 26 further comprising at least one of an audio indicator and video indicator, which provide an indication of the temperature of the one of a liquid and a gel that is retained in the container as sensed by the temperature sensor.

28. A combination including one of a smartphone and a tablet, and the assembly of claim 22 that is configured to heat the one of a liquid and a gel that is retained in the container when the device is secured to the one of a smartphone and a tablet, and when the container is positioned in the seat of the device.

29. An assembly for use with one of a smartphone and a tablet for heating of one of a liquid and a gel, the one of a smartphone and a tablet including a controller and a battery, the assembly including a container that is configured to receive and retain the one of a liquid and a gel, the container including a container body and a first heat production member that protrudes outwardly away from the container body, the container body having a container length, the assembly comprising: a device that is adapted to be physically connected to the one of a smartphone and a tablet, the device including a seat that is configured to selectively receive the container therein, a device body having a device length, and a second heat production member that is coupled to the device body; wherein when the container is positioned within the seat of the device, the container is oriented such that the container length extends in the same direction as the device length; wherein the first heat production member is positioned to engage the second heat production member when the container is positioned within the seat of the device; and wherein the first heat production member and the second heat production member are at least partially controlled by the controller to heat the one of a liquid and a gel; positioned within the container body, and a pair of contacts that are electrically coupled to the resistor and protrude outwardly away from the container body: wherein the second heat production member includes a pair of terminals that are coupled to the device body: and wherein the pair of contacts are positioned to engage the pair of terminals when the container is positioned within the seat of the device; and wherein the pair of contacts are coupled to the resistor near either end of the resistor, and wherein each of the pair of terminals is configured to engage a different contact when the container is positioned within the seat of the device.

30. The assembly of claim 29 wherein the device is one of a cover, a case, a box, and a battery cover of the one of a smartphone and a tablet.

31. The assembly of claim 29 wherein the device includes a device controller having a processor, and a device battery; and wherein the device controller is adapted to interface with the controller to control the heating of the one of a liquid and a gel.

32. The assembly of claim 31 wherein the device battery is rechargeable by an external energy source.

33. The assembly of claim 31 wherein the device controller is electrically connected to the controller via a wired connection.

34. The assembly of claim 31 wherein the device controller is electrically connected to the controller via a wireless connection.

37. The assembly of claim 29 wherein the resistor is in direct contact with the one of a liquid and a gel that is retained in the container.

38. The assembly of claim 29 further comprising a temperature sensor that is in electrical communication with the controller, the temperature sensor being configured to sense a temperature of the one of a liquid and a gel that is retained in the container.

39. A combination including one of a smartphone and a tablet, and the assembly of claim 29 that is configured to heat the one of a liquid and a gel that is retained in the container when the device is secured to the one of a smartphone and a tablet, and when the container is positioned in the seat of the device.

43. An assembly for use with one of a smartphone and a tablet for heating of one of a liquid and a gel, the one of a smartphone and a tablet including a controller and a battery, the assembly including a container that is configured to receive and retain the one of a liquid and a gel, the container including a container body and a first heat production member that protrudes outwardly away from the container body, the container body having a container length, the assembly comprising: a device that is adapted to be physically connected to the one of a smartphone and a tablet, the device including a seat that is configured to selectively receive the container therein, a device body having a device length, and a second heat production member that is coupled to the device body; wherein when the container is positioned within the seat of the device, the container is oriented such that the container length extends in the same direction as the device length; positioned within the container body, and a pair of contacts that are electrically coupled to the resistor and protrude outwardly away from the container body; wherein the second heat production member includes a pair of terminals that are coupled to the device body; and wherein the pair of contacts are positioned to engage the pair of terminals when the container is positioned within the seat of the device; and wherein the pair of contacts are coupled to the resistor near either end of the resistor, and wherein each of the pair of terminals is configured to engage a different contact when the container is positioned within the seat of the device.

44. The assembly of claim 43 wherein the resistor is inserted in series between the pair of contacts.

45. The assembly of claim 43 wherein the device includes a device controller having a processor, and a device battery; and wherein the device controller is adapted to interface with the controller to control the heating of the one of a liquid and a gel.

46. The assembly of claim 45 wherein the device battery is rechargeable by an external energy source.

47. The assembly of claim 43 wherein the resistor is in direct contact with the one of a liquid and a gel that is retained in the container.

48. The assembly of claim 43 further comprising a temperature sensor that is in electrical communication with the controller, the temperature sensor being configured to sense a temperature of the one of a liquid and a gel that is retained in the container.


As can be see above, although claims 22, 25-34, 37-39 and 43-48 of the present application are not identical with claims 1-20 of US 10,194,772 B2, the claims are not patentably distinct from each other because the claimed subject matter of the present application and that of the claims of the patent are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the patent.
Allowable Subject Matter
Claims 22, 25-34, 37-39 and 43-48 would be allowable if the double patenting set forth in this Office action were overcome.
Response to Amendment
The amendment of 06/29/2022 is acknowledged. 
Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments. The remarks then address the previous rejection under 35 U.S.C. 112 of claim 41 and noting that the claim has been canceled. The remarks then address the previous prior art rejections and note the amendments overcoming the previous rejections as well as asserting that the claims are allowable. The remarks also note claims 43-48 and assert that they are allowable. However, claims 22, 25-34, 37-39 and 43-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,194,772. The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        August 23, 2022